Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 09/07/2021 has been entered. Claims 1, 8, and 13 have been amended. Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a length of the light transmitting region”. There is insufficient antecedent basis for the limitation “the light transmitting region”. For the purpose of the examination, the limitation “the light transmitting region” is interpreted as 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 8-9, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170193270 A1) in view of Lee (US 20180107069 A1).
Regarding claim 1, Zhang (e.g., Figs. 4 and 8) discloses a display apparatus, comprising a display panel (display panel 9), wherein a plurality of photosensitive sensors (photo sensors 5) spaced from each other are in a display region of the display panel (display panel 9), an auxiliary panel has a plurality of light transmitting regions (light transmitting regions 4) spaced from each other, a light shielding region (light shielding region 3) is between the light transmitting regions (light transmitting regions 4) adjacent to each other, and light from an object (e.g., user finger or palm) positioned above the auxiliary panel (auxiliary panel including light shielding regions 3 and light transmitting regions 4) passes through the light transmitting regions (light transmitting regions 4) and forms an image of the object on the photosensitive sensors (photo sensors 5), and a length of the photosensitive sensor and a sum of a length of the light transmitting region and a length of the light shielding region meet the under-mentioned formula: D1>d, where d represents the sum of the length of the light transmitting region and the length of the light shielding region, and D1 represents the length of the photosensitive sensor (Fig. 4A; the photo sensor 5 has a length of D1, the light transmitting region has a length of d1, and the light shielding region has a length d2, according to Fig. 4A, D1>d=d1+d2).

Zhang (Fig. 8) suggests the light transmitting regions 4 of the auxiliary panel on a light emergent side of the display panel. The examiner further cites Lee as a reference. Lee (Figs. 2-4, 9, and 11) discloses a display apparatus, comprising a display panel (display panel 100), wherein a plurality of photosensitive sensors (photo sensors OS) spaced from each other are in a display region of the display panel (display panel 100), an auxiliary panel (auxiliary panel including light shielding regions SDL and light transmitting regions) is on a light emergent side of the display panel (display panel 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee and Zhang. The combination would be to provide a display device integrated with an optical sensor for fingerprint or touch sensing.

Regarding claim 8, Zhang in view of Lee discloses the display apparatus according to claim 1, Zhang (e.g., Figs. 4-5 and 8) discloses wherein D0>d, where D0 represents a width of the object (e.g., Figs. 4-5 and 8; user finger or palm has a width of D0).

Regarding claim 9, Zhang in view of Lee discloses the display apparatus according to claim 1, Lee (Figs. 2-4, 9, and 11) discloses the display apparatus further comprising a backlight module (backlight 200), wherein the backlight module (backlight 200) is on a light incident side of the display panel (display panel 100), a plurality of sub-pixels (e.g., Fig. 11; R, G, and B sub-pixels) and a black matrix (e.g., Fig. 11; black matrix SDL) around each of the plurality of sub-pixels (R, G, and B sub-pixels) are in the display region of the display panel (display panel 100), and each of the plurality of photosensitive sensors (photo sensors OS) is provided in a region in which the black matrix (black matrix SDL) is provided; and the light from the object (e.g., user finger) above the auxiliary panel is a light emitted by the backlight module (light emitted from backlight 200), reaching the object and diffused by the object (e.g., light is reflected by the user finger and detected by the optical sensor OS). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee and Zhang. The combination would be to provide a display device integrated with an optical sensor for fingerprint or touch sensing.

Regarding claim 15, Zhang in view of Lee discloses the display apparatus according to claim 1, Lee (Figs. 2-4, 9, and 11) discloses wherein the light transmitting regions and the light shielding region are only alternatively arranged in a partial region (e.g., Fig. 11), which overlaps a portion of the display region of the display panel, of the auxiliary panel (e.g., Fig. 11).


Regarding claim 2, Zhang in view of Lee discloses the display apparatus according to claim 1. The auxiliary panel as taught by Zhang and Lee is different from the auxiliary panel as claimed. However, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses a display apparatus, comprising a driving circuit (Fig. 1; driving circuit 300), wherein the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460) includes a first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and a second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which face to each other, a liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) filled between the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and the second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) and a plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) spaced from each other, the driving circuit (Fig. 1; driving circuit 300) provides a first driving signal to the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE), and the first driving signal enables the auxiliary panel to form the plurality of light transmitting regions spaced from each other (Figs. 5-6 or Figs. 28-29; light transmitting regions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi. The combination/motivation would provide an alternative design choice by using a liquid 

Regarding claim 3, Zhang in view of Lee and further in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) are all on the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461); or the plurality of control electrodes are all on the second transparent substrate (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); or a portion of the plurality of control electrodes are on the first transparent substrate, and the other portion of the plurality of control electrodes are on the second transparent substrate (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi, for the same reason above.

Regarding claim 4, Zhang in view of Lee and further in view of Hamagishi discloses the display apparatus according to claim 3, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) are on a surface of the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) which faces the liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) and/or a (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which faces the liquid crystal material (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi, for the same reason above.

Regarding claim 6, Zhang in view of Lee and further in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the plurality of control electrodes are in multiple rows or the plurality of control electrodes are in multiple columns (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi, for the same reason above.

Regarding claim 7, Zhang in view of Lee and further in view of Hamagishi discloses the display apparatus according to claim 2, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses wherein the driving circuit (Fig. 1; driving circuit 300) provides a second driving signal to the plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE), and the second driving signal enables the auxiliary panel to form a grating or a lens with a light splitting function (Figs. 5-6, liquid crystal lens; or Figs. 28-29, liquid crystal grating), so that the display apparatus implements a 3D (three dimensional) display (e.g., Figs. 1, 5-6, and 28-29; 3D image display). Therefore, it 

8.	Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170193270 A1) in view of Lee (US 20180107069 A1) and Hamagishi (US 20130249896 A1) and further in view of Hong (US 20130278847 A1).
Regarding claim 5, Zhang in view of Lee and further in view of Hamagishi discloses the display apparatus according to claim 3, but does not disclose wherein in a case that the plurality of control electrodes are all on the first transparent substrate, any one of the plurality of control electrodes and its adjacent control electrode are respectively on two sides of the first transparent substrate; and in a case that the plurality of control electrodes are all on the second transparent substrate, any one of the plurality of control electrodes and its control electrode are respectively on two sides of the second transparent substrate. However, Hong (e.g., Figs. 1-3) discloses a display apparatus, wherein in a case that the plurality of control electrodes (e.g., Fig. 2; electrodes 212) are all on the first transparent substrate (e.g., Fig. 2; electrodes 212 on a substrate), any one of the plurality of control electrodes (e.g., Fig. 2; odd-numbered electrodes 212) and its adjacent control electrode (e.g., Fig. 2; even-numbered electrodes 212) are respectively on two sides of the first transparent substrate (e.g., Fig. 2; electrodes 212 on a substrate); and in a case that the plurality of control electrodes are all on the second transparent substrate, any one of the plurality of control electrodes and its control (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi and Hong. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for optical fingerprint detection.

Regarding claim 16, Zhang in view of Lee discloses a driving method of a display apparatus, wherein the display apparatus is the display apparatus according to claim 1, Lee (Figs. 2-4, 9, and 11) discloses the driving method comprises: providing another driving signal to the display panel (display panel 100 and backlight 200), so that the display panel emits emergent light and the emergent light propagates to the object (e.g., light is transmitted to user finger) positioned above the auxiliary panel (e.g., Fig. 1; auxiliary panel including light shielding layer SDL); and receiving an electric signal sent out by the photosensitive sensors (photo sensors OS).  Zhang further discloses acquiring morphology of the object according to the electric signal (e.g., Figs. 4 and 37-8; fingerprint image). Zhang and Lee discloses an auxiliary panel but different from the auxiliary panel as claimed. However, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses a display apparatus wherein the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460) includes a first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and a second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) which face to each other, a liquid (Figs. 5-6, liquid crystal layer 413; or Figs. 28-29, liquid crystal layer 463) filled between the first transparent substrate (Figs. 5-6, substrate 411; or Figs. 28-29, substrate 461) and the second transparent substrate (Figs. 5-6, substrate 412; or Figs. 28-29, substrate 462) and a plurality of control electrodes (Figs. 5-6, electrodes LE; or Figs. 28-29, electrodes BE) spaced from each other. Hamagishi (e.g., Figs. 1, 5-6, and 28-29) also discloses a driving method comprises: providing a first driving signal (Fig. 1; driving circuit 300 providing a driving signal) to the auxiliary panel, so that the auxiliary panel forms the plurality of light transmitting regions spaced from each other (Figs. 5-6 or Figs. 28-29; light transmitting regions) and the light shielding region (Figs. 5-6 or Figs. 28-29; light shielding regions) is formed between the light transmitting regions adjacent to each other (Figs. 5-6 or Figs. 28-29); providing another driving signal to the display panel (e.g., Figs. 1, 5-6, and 28-29; display panel 200), so that the display panel emits emergent light and the emergent light propagates to the object positioned above the auxiliary panel (e.g., Figs. 1, 5-6, and 28-29; auxiliary panel 420). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for an optical sensing.

Regarding claim 17, Zhang in view of Lee and further in view of Hamagishi discloses the driving method according to claim 16, Hamagishi (e.g., Figs. 1, 5-6, and 28-29) discloses the driving method further comprising: providing a second driving signal (Fig. 1; driving circuit 300 provides a second driving signal) to the auxiliary panel (Figs. 5-6, liquid crystal panel 420; or Figs. 28-29, liquid crystal panel 460), so that the auxiliary panel forms a grating or a lens with a light splitting function (Figs. 5-6, liquid crystal lens; or Figs. 28-29, liquid crystal grating), thereby enabling the display apparatus to implement a 3D display (e.g., Figs. 1, 5-6, and 28-29; 3D image display). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to modify the auxiliary panel of Zhang in view of Lee, as taught by Hamagishi. The combination/motivation would provide a display device integrated with an optical sensing function.

9.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170193270 A1) in view of Lee (US 20180107069 A1) and further in view of Kurokawa (US 20100156850 A1).
Regarding claim 10, Zhang in view of Lee discloses the display apparatus according to claim 1, Lee (Figs. 2-4, 9, and 11) discloses the display apparatus further comprising a polarizer (e.g., Fig. 9; polarizer POL2) between the display panel (e.g., Fig. 9; display panel 100) and the auxiliary panel (e.g., Fig. 9; auxiliary panel including light shielding layer SDL); and the light from the object (e.g., user finger) above the auxiliary panel (auxiliary panel including light shielding layer SDL) is a light emitted by the display elements such as backlight and display pixels, reaching the object and diffused by the object (e.g., user finger). Zhang in view of Lee do not disclose wherein the display panel is an organic light emitting diode (OLED) display panel as claimed. However, Kurokawa (Figs. 1 and 8-9) discloses a display apparatus, wherein the display (Fig. 8; LCD) or an organic light emitting diode (OLED) display panel (Fig. 9; OLED), electroluminescent elements of the OLED display panel (Fig. 9; electroluminescent element includes driving circuit 902 and light emitting element 927) and the plurality of photosensitive sensors (Fig. 9; photo sensor includes driving circuit 901 and light sensor 903) are in a same layer (Fig. 9), and each of the plurality of photosensitive sensors is between the electroluminescent elements adjacent to each other (Figs. 1 and 9; arrangement of electroluminescent elements and photo sensors); and the light from the object (Fig. 9; finger 935) is a light emitted by the electroluminescent elements (Fig. 9; electroluminescent element includes driving circuit 902 and light emitting element 927), reaching the object (Fig. 9; finger 935) and diffused by the object (Fig. 9; finger 935). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the display panel of Zhang in view of Lee. The combination/motivation would provide an OLED display device integrated with an optical sensor.

10.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170193270 A1) in view of Lee (US 20180107069 A1) and Kurokawa (US 20100156850 A1) and further in view of Kim (US 20150326850 A1).
Regarding claim 11, Zhang in view of Lee and further in view of Kurokawa discloses the display apparatus according to claim 10, but does not discloses further comprising another polarizer on a light emergent side of the auxiliary panel. However, Kim (e.g., Figs. 3-4) discloses a display apparatus comprising an auxiliary panel (panel 100), and another polarizer (polarizer 200) on a light emergent side of the auxiliary panel (panel 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the auxiliary panel of the display panel of Zhang in view of Lee and Kurokawa. The combination/motivation would provide an alternative design choice by using a liquid crystal barrier or liquid crystal lens to control light transmitting and non-transmitting for an optical sensing.

11.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170193270 A1) in view of Lee (US 20180107069 A1), Kurokawa (US 20100156850 A1), and Kim (US 20150326850 A1) and further in view of Seo (US 20150146118 A1).
Regarding claim 12, Zhang in view of Lee and Kurokawa and further in view of Kim discloses the display apparatus according to claim 11, the combination of Usukura, Kurokawa, and Kim disclose the another polarizer on the light emergent side of the auxiliary panel and the polarizer between the display panel and the auxiliary panel, but does not disclose wherein a light transmission axis of the another polarizer on the light emergent side of the auxiliary panel is in parallel to a light transmission axis of the polarizer between the display panel and the auxiliary panel. However, Seo (e.g., Figs. 1-6) discloses a display apparatus, wherein a light transmission axis of the another polarizer (e.g., Fig. 1, polarizer 50) on the light emergent side of the auxiliary panel (e.g., Fig. 1; liquid crystal panel 40) is in parallel to a light transmission axis of the polarizer (e.g., Fig. 1, polarizer 30) between the display panel (e.g., Fig. 1, display panel 10) and the auxiliary panel (e.g., Fig. 1; liquid crystal panel 40). Therefore, it would have been 

Allowable Subject Matter
14.	Claims 13-14 are allowed. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance are referred to the Non-final Office action dated on 06/10/2021.

Response to Arguments
15.	Regarding claim 1, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Zhang (US 20170193270 A1) and Lee (US 20180107069 A1) have been used for new ground rejection.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
                                                                                                                                                
/YUZHEN SHEN/Primary Examiner, Art Unit 2691